Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20   Page 1 of 14 PageID 13




             Exhibit C
Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20   Page 2 of 14 PageID 14




              Exhibit 1
                                                                                                         FILED
                                                                                            12/28/2020 12:00 AM
                                                                                                  FELICIA PITRE
1
            Case/ JURY
    CIT ESERVE    3:20-cv-03731-S Document 1-3 Filed 12/29/20    Page 3 of 14 PageID 15        DISTRICT CLERK
                                                                                            DALLAS 00., TEXAS
                                                                                            Angie Avina DEPUTY


                                    CAUSE N0. DC-2o-1 9005



          CYNTHIA STEVENS, INDIVIDUALLY                      IN THE DISTRICT COURT
          AND As REPRESENTATIVE 0F THE
          ESTATE 0F WILLIAM STEVENS;
          VICTORIA STEVENS; PAIGE STEVENS;
          JOSEPH SCHWARZ; TAMMY
          SCHWARZ, INDIVIDUALLY AND AS
          NEXT FRIEND 0E WJS, A MINOR;
          ASHLEY SCHWARZ; JUSTINE
          SCHWARZ; TREVOR SCHWARZ,
          AUSTIN SCHWARZ; CARLOS PEREz;
          THERESE PEREZ, INDIVIDUALLY AND
          AS NEXT FRIEND OF BXP, A MINOR;                    DALLAS COUNTY, TEXAS
          ANTHONY NIEMIEC, AS
          REPRESENTATIVE OF THE ESTATES
          OF ANDREW NIEMIEC AND JENNIFER
          NIEMEIC; ANTHONY NIEMIEC, AS
          NEXT FRIEND OF NAN, A MINOR; AND,
          ALLISON NIEMIEC,

            Plaintiffs,

          VS.
                                                         1   91 St   JUDICIAL DISTRICT
          KIMBERLY-CLARK CORPORATION,
            Defendant.

                                PLAINTIFFS’ ORIGINAL PETITION

                COME NOW, CYNTHIA STEVENS, INDIVIDUALLY AND AS REPRESENTATIVE OF

          THE ESTATE OF WILLIAM STEVENS; VICTORIA STEVENS; PAIGE STEVENS; JOSEPH

          SCHWARZ; TAMMY SCHWARZ, INDIVIDUALLY AND AS NEXT FRIEND OF WJS, A

          MINOR; ASHLEY SCHWARZ; JUSTINE SCHWARZ; TREVOR SCHWARZ, AUSTIN

          SCHWARZ; CARLOS PEREZ; THERESE PEREZ, INDIVIDUALLY, AND AS NEXT FRIEND

          OF BXP, A MINOR; ANTHONY NIEMIEC, AS REPRESENTATIVE OF THE ESTATES OF



          PLAINTIFFS’ ORIGINAL PETITION                                              Page   l
   Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20                      Page 4 of 14 PageID 16



ANDREW NIEMIEC AND JENNIFER NIEMIEC; ANTHONY NIEMIEC, AS NEXT FRIEND OF

NAN, A MINOR; AND ALLISON NIEMIEC, Plainti‘s in the above-entitled and numbered cause of

action, and le     this their Plaintiffs’ Original Petition complaining          of KIMBERLY-CLARK

CORPORATION, Defendant, and would respectfully show the Court as follows:

1.00   LEVEL OF DISCOVERY CONTROL PLAN
        1.01     Discovery is intended to be conducted under Level         3   of Rule 190.1 of the Texas

Rules of Civil Procedure.

2.00   PARTIES
       2.01      Cynthia Stevens is a natural person and the Widow of William Stevens. Plaintiffis a

resident of Salem, Kenosha County, Wisconsin. The last 3 digits of Plaintiff‘s Wisconsin driver’s

license are 204 and the last   3   digits of her Social Security number are 007.

       2.02      Victoria Stevens is a natural person and the Daughter ofWilliam Stevens and Cynthia

Stevens. Plaintiff is a resident of Salem, Kenosha County, Wisconsin. The last 3 digits ofPlaintiff’ s

Wisconsin driver’s license are 309 and the last 3 digits of her Social Security number are 604.

       2.03      Paige Stevens is a natural person and the Daughter of William Stevens and Cynthia

Stevens. Plaintiff is a resident of Salem, Kenosha County, Wisconsin. The last 3 digits ofPlaintiff’ s

Wisconsin driver’s license are 405 and the last 3 digits of her Social Security number are 152.

       2.04      Joseph Schwarz is a natural person and a resident of Genoa City, Kenosha County,

Wisconsin. The last 3 digits ofPlaintiff’ s Wisconsin driver’s license are 608 and the last 3 digits of

his Social Security number are 279.

       2.05      Tammy Schwarz is a natural person and the Mother of WJS, a Minor. Plaintiff is a

resident of Genoa City, Kenosha County, Wisconsin. The last 3 digits             of Plaintiff‘s Wisconsin

driver’s license are 206 and the last    3   digits of her Social Security number are 469.



PLAINTIFFS’ ORIGINAL PETITION                                                                      Page 2
   Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20                  Page 5 of 14 PageID 17



       2.06      WJS   is a minor, a natural person, and the Son of Plaintiffs Joseph Schwarz and

Tammy Schwarz. Plaintiff is a resident of Genoa City, Kenosha County, Wisconsin. The last 3 digits

of Plaintiffs Social Security number are 504.

       2.07      Ashley Schwarz is a natural person and the Daughter of Plaintiffs Joseph Schwarz

and Tammy Schwarz. Plaintiff is a resident of Genoa City, Kenosha County, Wisconsin. The last 3


digits of Plaintiffs Wisconsin driver’s license are 904 and the last    3   digits of her Social Security

number are 209.

       2.08      Justine Schwarz is a natural person and the Daughter ofPlaintiffs Joseph Schwarz and

Tammy Schwarz. Plaintiff is a resident of Genoa City, Kenosha County, Wisconsin. The last              3


digits of Plaintiff’s Wisconsin driver’s license are 708 and the last   3   digits of her Social Security

number are 239.

       2.09      Trevor Schwarz is a natural person and the Son of Plaintiffs Joseph Schwarz and

Tammy Schwarz. Plaintiff is a resident of Genoa City, Kenosha County, Wisconsin. The last              3


digits of Plaintiff’s Wisconsin driver’s license are 308 and the last   3   digits of his Social Security

number are 447.

       2.10      Austin Schwarz is a natural person and the Son of Plaintiffs Joseph Schwarz and

Tammy Schwarz. Plaintiff is a resident of Genoa City, Kenosha County, Wisconsin. The last              3


digits of Plaintiff’s Wisconsin driver’s license are 602 and the last   3   digits of his Social Security

number are 110.

       2.1   l   Carlos Perez is a natural person and a resident of Salem, Kenosha County, Wisconsin.

The last 3 digits of Plaintiff’s Wisconsin driver’s license are 801 and the last 3 digits of his Social

Security number are 387.

       2. 12     Therese Perez is a natural person and resident of Salem, Kenosha County, Wisconsin.



PLAINTIFFS’ ORIGINAL PETITION                                                                     Page 3
   Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20                        Page 6 of 14 PageID 18



The last 3 digits of Plaintiff s Wisconsin driver’s license are 800 and the last 3 digits of her Social

Security number are 898.

       2.13      BXP is a minor,   a natural person, and the Son    of Carlos Perez and Therese Perez.

Plaintiff is a resident of Salem, Kenosha County, Wisconsin. The last        3   digits of Plaintiff’s Social

Security number are 404.

       2. 14     Anthony Niemiec is a natural person and the Brother ofAndrew Niemiec. Plaintiff is

a resident   of Muskego, Waukesha County, Wisconsin. The last          3   digits of Plaintiff’s Wisconsin

driver’s license are 905 and the last   3   digits of his Social Security number are 198.

       2. 1 5   NAN is a minor, a natural person, and the Daughter ofAndrew Niemiec and Jennifer

Niemiec. Plaintiff is a resident of Muskego, Waukesha County, Wisconsin. The last                3   digits of

Plaintiff’ s Social Security number are 888.

       2.16      Allison Niemiec is a natural person, and the Daughter of Andrew Niemiec and

Jennifer Niemiec. Plaintiff is a resident of Muskego, Waukesha County, Wisconsin. The last 3 digits

of Plaintiff” s Wisconsin driver’s license are 01 5 and the last 3 digits of her Social Security number

are 033.

       2. 1 7    Defendant KIMBERLY-CLARK CORPORATION is a citizen ofthe state of Texas

because its principal place ofbusiness and headquarters is located in Dallas, Texas. It may be served

with process by serving its registered agent for service of process:

       CT Corporation System
       1999 Bryan Street, Suite 900
       Dallas, Texas 75201-3136

3.00   JURISDICTION AND VENUE

       3.01      Plaintiffs prefer to have the jury determine the fair amount of compensation for

Plaintiffs’ damages, but Texas Rule of Civil Procedure 47 requires Plaintiffs to provide a statement



PLAINTIFFS’ ORIGINAL PETITION                                                                          Page 4
   Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20                  Page 7 of 14 PageID 19



regarding the amount of monetary relief sought. Accordingly, Plaintiffs therefore state that they each

seek monetary relief over $1,000,000.00 in an amount to be determined by the jury.

       3.02    Jurisdiction is proper in this Court pursuant to 28 USC § 1332 and 1441 because

Defendant Kimberly-Clark Corporation’s principal place of business and headquarters is in Dallas,

Dallas County, Texas.

       3 .03   Pursuant to §15 .002 ofthe Texas Civil Practice & Remedies Code, venue is proper in

Dallas County as Defendant Kimberly-Clark Corporation’s principal place ofbusiness and ofces

are located in Dallas, Dallas County, Texas. Furthermore, venue is proper in Dallas County as

Defendant Kimberly Clark Corporation’ s negligent undertaking and negligent acts and/or omissions

took place in Dallas, Dallas County, Texas.

4.00   FACTUAL BACKGROUND
       4.01    On or about October 18, 201 9, Cynthia Stevens, William Stevens, Joseph Schwarz,

Tammy Schwarz, Carlos Perez, Therese Perez, Andrew Niemiec and Jennifer Niemiec were

passengers in a minibus.

       4.02    At approximately 8:00pm., While traveling        south on the North Inter-American

Highway in Guanacaste, Libera, Costa Rica, an 18-wheeler tractor trailer being driven in connection

with the operations of Kimberly-Clark Corporation struck the mini-bus.

       4.03    William Stevens, Andrew Niemiec and Jennifer Niemiec were killed as a result ofthe

crash. Plaintiffs Joseph Schwarz, Tammy Schwarz, Carlos Perez, Therese Perez, and Cynthia

Stevens suffered serious bodily injuries.

5.00   CAUSES 0F ACTION — NEGLIGENT UNDERTAKING

       5.01    Defendant Kimberly-Clark Corporation undertook to perform services that it knew or

should have known were necessary for Plaintiffs’ protection and Kimberly Clark failed to exercise




PLAINTIFFS’ ORIGINAL PETITION                                                                  Page 5
   Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20                 Page 8 of 14 PageID 20



reasonable care in performing those services. Kimberly Clark’s performance increased Plaintiffs’

risk of harm.

6.00   NEGLIGENCE

       6.01     At all times relevant to this incident, Defendant Kimberly-Clark Corporation, acting

by and through its employees, agents, and/or vice principals, had a duty to act reasonably and

prudently as the operator of a multinational personal care company. The Defendant breached this

duty, by failing to exercise the ordinary care a reasonable and prudent multinational corporation

would have done under the same or similar circumstances.

7.00   CAUSATION

       7.01     The above described acts and/or omissions were singularly and severally the

proximate cause of the occurrence in question and resulting injuries and damages sustained by

Plaintiffs and Decedents.

8.00   WRONGFUL DEATH DAMAGES OF CYNTHIA STEVENS. VICTORIA
       STEVENS, PAIGE STEVENS, MINOR NAN, AND ALLISON NIEMIEC
       8.01     The negligence of the Defendant proximately caused the injuries and subsequent

death of William Stevens, Andrew Niemiec and Jennifer Niemiec. Plaintiff Cynthia Stevens is the

wife of William Stevens and Plaintiffs Victoria Stevens and Paige Stevens are the natural children of

William Stevens. Plaintiffs NAN, a minor, and Allison Niemiec are the natural children ofAndrew

Niemiec and Jennifer Niemiec.

       8.02     Plaintiffs Cynthia Stevens, Victoria Stevens, Paige Stevens, NAN, a minor, and

Allison Niemiec, assert all damages recoverable pursuant to the Texas Wrongful Death statute and

survival actions, Tex. Civ. Prac. & Rem. Code § 71.001, et seq.




PLAINTIFFS’ ORIGINAL PETITION                                                                 Page 6
   Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20                     Page 9 of 14 PageID 21



9.00     DAMAGES TO PLAINTIFFS TAMMY SCHWARZ, WJS, ASHLEY SCHWARZ,
         JUSTINE SCHWARZ. TREVOR SCHWARZ and AUSTIN SCHWARZ; AND. TO
         THERESE PEREZ AND BXP
         9.01    As   a proximate cause    of the above described acts and/or omissions on the part of

Defendant, by and through their Vice principals, agents, employees and/or representatives, Plaintiffs

Tammy Schwarz, WJS, Ashley Schwarz, Justine Schwarz, Trevor Schwarz, and Austin Schwarz

have sustained damages and harm resulting from the injuries to Joseph Schwarz. Plaintiffs seek all

damages to which they are entitled at law for personal, emotional, economic, and/or physical injuries

sustained in the past as well as those damages they will continue to sustain in the future as a result of

the occurrence in question.

         9.02    As   a proximate cause    of the above described acts and/or omissions on the part of

Defendant, by and through their vice principals, agents, employees and/or representatives, Plaintiffs

Therese Perez and     BXP   have sustained damages and harm resulting from the injuries to Carlos

Perez.   Plaintiffs seek all damages to which they are entitled at law for personal, emotional,

economic, and/or physical injuries sustained in the past as well as those damages they will continue

to sustain in the future as a result   of the occurrence in question.



10.00    DAMAGES TO PLAINTIFFS CYNTHIA STEVENS, JOSEPH SCHWARZ, TAMMY
         SCHWARZ. CARLOS PEREZ and THERESE PEREZ
         10.01   As   a proximate cause    of the above described acts and/or omissions on the part of

Defendant, Plaintiffs Cynthia Stevens, Joseph Schwarz, Tammy Schwarz, Carlos Perez, and Therese

Perez have sustained damages and harm. Plaintiffs seek all damages to which they are entitled at

law for personal, emotional, economic, and physical injuries sustained in the past as well as those

damages they will continue to sustain in the future as a result of the crash in question, including any

and all bystander claims.


PLAINTIFFS’ ORIGINAL PETITION                                                                     Page 7
  Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20                  Page 10 of 14 PageID 22



11.00   JURY TRIAL
        Plaintiffs respectfully request a jury trial in the above entitled and numbered cause.   A

jury fee is being tendered to the Clerk.

12.00   PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the Defendant be cited to

appear and answer herein; and that upon nal     hearing hereof, Plaintiffs receive judgment from the

Defendant for:

        12.01    Damages as plead;

        12.02 Costs of court;

        12.03    Prejudgment interest at the highest legal rate allowed by law;

        12.04 Interest on the judgment at the highest legal rate from the date ofjudgment until

                 collected; and

        12.05 Any and all such further relief in law and equity to which Plaintiffs may show

                 themselves justly entitled.

                                                       Respectfully submitted,

                                                       CRAIN BROGDON ROGERS L.L.P.

                                                          /s/ Robert D. Crain
                                                       ROBERT D. CRAIN
                                                       State Bar No. 00790525
                                                       QUENTIN BROGDON
                                                       State Bar No. 03054200
                                                       SARAH L. ROGERS
                                                       State Bar No. 24046239
                                                       JOHN J. SPILLANE
                                                       State Bar No. 00788449
                                                       3400 Carlisle Street, Suite 200
                                                       Dallas, Texas 75204
                                                       Phone: (214) 522-9404
                                                       Fax: (214) 613-5101
                                                       Email: rcrain@cbrlawrm.com


PLAINTIFFS’ ORIGINAL PETITION                                                                    Page 8
 Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20   Page 11 of 14 PageID 23



                                        Email: Obrogdon@cbrlawrm.com
                                        Email: srogers@cbrlawrm.com
                                        Email: ispillane@cbrlawrm.com

                                        COUNSEL FOR PLAINTIFFS CYNTHIA
                                        STEVENS, INDIVIDUALLY AND AS
                                        REPRESENTATIVE OF THE ESTATE
                                        OF WILLIAM STEVENS; VICTORIA
                                        STEVENS; PAIGE STEVENS; JOSEPH
                                        SCHWARZ; TAMMY SCHWARZ,
                                        INDIVIDUALLY AND AS NEXT FRIEND
                                        OF WJS, A MINOR; ASHLEY
                                        SCHWARZ; JUSTINE SCHWARZ;
                                        TREVOR     SCHWARZ,      AUSTIN
                                        SCHWARZ; CARLOS PEREZ; and
                                        THERESE PEREZ, INDIVIDUALLY,
                                        AND AS NEXT FRIEND OF BXP, A
                                        MINOR

                                        and,

                                        KRUTCH LINDELL BINGHAM JONES, PS

                                           /s/ Thomas S. Bingham
                                        THOMAS W. BINGHAM
                                        pro hac vice pending
                                        WA State Bar N0. 7575
                                        JAMES T. ANDERSON
                                        pro hac vice pending
                                        WA State Bar No. 40494
                                        JAMES N. BINGHAM
                                        pro hac vice pending
                                        WA State Bar N0. 46325
                                        33 16 Fuhrman Avenue E., Suite 250
                                        Seattle, WA 98 102
                                        Phone: (206) 892-3100
                                        Email: twb@krutchlindell.com
                                        Email: jta@krutchlindell.com
                                        Email: jnb@krutchlindell.com

                                        AND




PLAINTIFFS’ ORIGINAL PETITION                                                Page 9
 Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20   Page 12 of 14 PageID 24



                                        SLACK DAVIS SANGER

                                           /s/J0hn S. Jose
                                        JOHN S. JOSE
                                        State Bar No. 11027550
                                        DILLON VAUGHN
                                        State Bar No. 24121 179
                                        100 Lexington Street, Suite 70
                                        Fort Worth, TX 76102
                                        Phone: (817) 288-8988
                                        Email: jjose@slackdavis.com
                                        Email: dvaughn@slackdavis.com

                                        ATTORNEYS FOR PLAINTIFFS
                                        ANTHONY        NIEMIEC,     AS
                                        REPRESENTATIVE OF THE ESTATES
                                        OF ANDREW NIEMIEC AND JENNIFER
                                        NIEMEIC; ANTHONY NIEMIEC, AS
                                        NEXT FRIEND OF NAN, A MINOR;
                                        AND, ALLISON NIEMIEC




PLAINTIFFS’ ORIGINAL PETITION                                            Page 10
Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20   Page 13 of 14 PageID 25




              Exhibit 2
Case 3:20-cv-03731-S Document 1-3 Filed 12/29/20                            Page 14 of 14 PageID 26




                                             FELICIA PITRE
                              DALLAS COUNTY DISTRICT CLERK

                                       NINA MOUNTIQUE
                                             CHIEF DEPUTY




                               CAUSE NO. DC-20-19005



                                CYNTHIA STEVENS, et                  a|


                                                  VS.

                         KIMBERLY CLARK CORPORATION



                                    19lst District Court



                       ENTER DEMAND FOR JURY
                           JURY FEE PAID BY: PLAINTIFFS

                                         FEE PAID: 40




                 600   COMMERCE STREET DALLAS, TEXAS 75202 (214) 653-7261
                        FAX (2 14)653-7781 E-mail: Felicia.Pitre@daIlascounty.org
                        Web site: http://WWW.dallascounty.org/distclerk/iudexhtml
